                     UNITED STATES DISTRICT COURT
                    CENTRAL DISTRICT OF CALIFORNIA

                         CIVIL MINUTES—GENERAL

Case No. CV 21-4807-MWF (JCx)                   Date: July 9, 2021
Title:   Maisha N. Henson v. Southwest Credit Systems, L.P.
Present: The Honorable MICHAEL W. FITZGERALD, U.S. District Judge

        Deputy Clerk:                            Court Reporter:
        Rita Sanchez                             Not Reported

        Attorneys Present for Plaintiff:         Attorneys Present for Defendant:
        None Present                             None Present

Proceedings (In Chambers):             ORDER TO SHOW CAUSE RE: VENUE

      On June 14, 2021, Plaintiff Maisha Henson filed a Complaint in this District
against Defendant Southwest Credit Systems, L.P. (Docket No. 1). The
Complaint asserts that venue is proper in this district under 28 U.S.C. § 1391(b)(1).
(Complaint ¶ 3).

       Pursuant to 28 U.S.C. § 1391(b)(1) venue is proper in the “judicial district in
which any defendant resides, if all defendants are residents of the State in which
the district is located[.]” An unincorporated entity “shall be deemed to reside, if a
defendant, in any judicial district in which such defendant is subject to the court’s
personal jurisdiction with respect to the civil action in question[.]” 28 U.S.C.
§ 1391(c)(2). Defendant is a limited partnership. (Complaint ¶ 7). Consequently,
venue is proper in this district if Defendant is subject to this District’s personal
jurisdiction.

       Personal jurisdiction is proper where the defendant: (1) consents to
jurisdiction; (2) is personally served in the forum; (3) is a citizen of, or is
domiciled in, the forum; or (4) has “certain minimum contacts within the forum[.]”
Frazier v. Am. Credit Resol., Inc., No. 18-CV-07729-TSH, 2019 WL 5310718, at
*3 (N.D. Cal. Oct. 21, 2019) (quoting Int’l Shoe Co v. State of Wash., Office of
Unemployment Comp. & Placement, 326 U.S. 310, 316). “The party seeking to
invoke jurisdiction has the burden of establishing that jurisdiction is proper.” Id.
Here, the only basis for personal jurisdiction is the existence of Defendant’s
contacts in this district.



______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              1
                      UNITED STATES DISTRICT COURT
                     CENTRAL DISTRICT OF CALIFORNIA

                          CIVIL MINUTES—GENERAL

Case No. CV 21-4807-MWF (JCx)                   Date: July 9, 2021
Title:   Maisha N. Henson v. Southwest Credit Systems, L.P.
       “If defendant has not waived any challenge to venue, then the question of
whether the current venue is proper can be considered sua sponte by a court under
28 U.S.C. § 1406(a).” Payne v. City of Atascadero, No. C03-4892 SI, 2003 WL
22939227, at *1 (N.D. Cal. Nov. 18, 2003). “If the court determines that the
current venue is improper, then the court ‘shall dismiss, or if it be in the interest of
justice, transfer such case to any district or division in which it could have been
brought.’” Id. (citing 28 U.S.C. § 1406(a)).

       Plaintiff fails to demonstrate that Defendant is subject to personal
jurisdiction in this district. Plaintiff alleges: (1) she “at all relevant times” resided
within this district; (2) Defendant is a limited partnership organized under the laws
of Texas; and (3) Defendant mailed Plaintiff a letter to communicate Plaintiff’s
outstanding debt. (Complaint ¶¶ 4,7,16). Plaintiff does not allege that she received
Defendant’s letter in this district.

      Accordingly, Plaintiff is ORDERED TO SHOW CAUSE in writing, on or
before July 16, 2021, why this action should not be dismissed for lack of subject-
matter jurisdiction. Specifically, Plaintiff should demonstrate why there is
personal jurisdiction over Defendant in this District. Plaintiff’s failure to respond
by July 16, 2021, will result in dismissal of the action without prejudice.


      IT IS SO ORDERED.




______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              2
